Case: 20-30495    Document: 00515894028        Page: 1    Date Filed: 06/09/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 9, 2021
                                No. 20-30495                          Lyle W. Cayce
                                                                           Clerk

   In re: Taxotere (Docetaxel) Products Liability
   Litigation
   ______________________________


   Antoinette Durden,

                                                         Plaintiff—Appellant,

                                    versus

   Sanofi U.S. Services, Incorporated; Sanofi-Aventis,
   U.S., L.L.C.,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:16-MD-2740
                          USDC No. 2:16-CV-16635
Case: 20-30495     Document: 00515894028           Page: 2   Date Filed: 06/09/2021




                                    No. 20-30495


   Before Jolly, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          This appeal requires us to decide whether a breast-cancer survivor,
   Antoinette Durden, timely filed a lawsuit against Sanofi U.S. Services, Inc.
   and Sanofi Aventis U.S., L.L.C. (together, Sanofi), the makers of a
   chemotherapy drug called Taxotere.         Durden says she suffers from
   permanent, chemotherapy-induced alopecia caused by Taxotere, and she
   insists Sanofi failed to warn that its drug could cause permanent—rather than
   only temporary—hair loss. But she was slow to sue. She waited more than
   four years after she began to suffer permanent, chemotherapy-induced
   alopecia. Noting the delay, the district court entered summary judgment
   dismissing Durden’s claims as barred by Louisiana’s one-year prescriptive
   period for delictual actions. Durden appeals. Guided by a recent opinion that
   resolves many of the issues before us, In re Taxotere (Docetaxel) Products
   Liability Litigation (Thibodeaux), 995 F.3d 384 (5th Cir. 2021), we AFFIRM.
                                        I.
          Sanofi manufactures Taxotere, a chemotherapy drug administered to
   women who suffer from breast cancer. The Food and Drug Administration
   first approved Taxotere in 1996. Although the drug’s label mentioned “hair
   loss” as a possible side effect, the label did not mention permanent hair loss
   until December 2015. That month, the label was changed to include the
   statement that “cases of permanent hair loss have been reported.”
          Some cancer survivors reported permanent hair loss after receiving
   chemotherapy treatment using Taxotere. Thousands of them sued Sanofi


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-30495      Document: 00515894028           Page: 3     Date Filed: 06/09/2021




                                     No. 20-30495


   after seeing lawyer ads tying Taxotere to permanent hair loss. They claimed
   Sanofi had failed to warn that permanent hair loss was a side effect of
   Taxotere.
          The Judicial Panel on Multidistrict Litigation transferred many of
   these lawsuits to the Eastern District of Louisiana for coordinated pretrial
   proceedings, creating MDL 2740. To streamline this multidistrict litigation,
   the district court directed the plaintiffs to file a master complaint collectively
   and to file short-form complaints individually.         The master complaint
   contains allegations common to all plaintiffs, and the short-form complaint
   contains allegations specific to each plaintiff. According to the master
   complaint, Taxotere causes permanent, chemotherapy-induced alopecia.
   The master complaint defines permanent, chemotherapy-induced alopecia
   as “an absence of or incomplete hair regrowth six months beyond the
   completion of chemotherapy.”
          Antoinette Durden is one of many cancer survivors who claim
   permanent, chemotherapy-induced alopecia caused by Taxotere. Durden
   received chemotherapy treatment using Taxotere from October 2011 to
   February 2012. She knew she would lose her hair during chemotherapy, but
   she did not know the hair loss would be permanent. Before she started
   chemotherapy, her oncologist told her that hair loss was a potential side
   effect. She also signed a consent form; it informed her that her chemotherapy
   regimen would consist of two drugs, Taxotere and Cytoxan, and it identified
   “[h]air loss” as one of the “possible risks and discomforts” of treatment.
          Durden lost much of her hair during chemotherapy. She remained
   bald for two years. Concerned that her hair had not regrown, Durden
   contacted her oncologist and dermatologist. She spoke with her oncologist
   about two months after finishing chemotherapy, in April or May 2012. They
   discussed that, if Durden’s hair had not grown back, “it’s likely not going to




                                           3
Case: 20-30495      Document: 00515894028          Page: 4   Date Filed: 06/09/2021




                                    No. 20-30495


   come back.” Durden did not ask which of the two chemotherapy drugs
   caused her hair loss, but Durden and her oncologist did discuss that
   chemotherapy was the reason Durden’s hair had not regrown.
          In February or March 2014, about two years after completing
   chemotherapy, Durden noticed “little strings of hair” growing on the sides
   of her head. That hair continued to grow back, though thinner than before.
   Durden still has only “little strings” on the top of her head. She learned that
   Taxotere may cause permanent hair loss in 2016, when she saw a lawyer ad
   on television.
                                        II.
          Durden sued Sanofi on November 29, 2016.              Her short-form
   complaint adopted the allegations of the master complaint, including the
   definition of permanent, chemotherapy-induced alopecia. In her short-form
   complaint, Durden described her injury as “[p]ermanent, irreversible and
   disfiguring alopecia beginning after treatment with Taxotere.” Durden also
   completed a plaintiff-specific “fact sheet,” identifying March 2012 as the
   date she began to experience the injury.
          After some discovery, Sanofi moved for summary judgment
   dismissing Durden’s claims as barred by Louisiana’s one-year prescriptive
   period for “delictual actions,” which runs from “the day injury or damage is
   sustained.” La. Civ. Code Ann. art. 3492. Sanofi contended that
   Durden’s claims were prescribed on the face of her complaint and that
   Louisiana’s equitable doctrine of contra non valentem did not suspend the
   prescriptive period and save Durden’s otherwise time-barred claims.
   Durden of course disagreed. She rejoined that the one-year prescriptive
   period did not begin to run until 2016, when she saw an ad linking Taxotere
   to permanent hair loss. At the very least, she insisted, factual disputes about




                                         4
Case: 20-30495      Document: 00515894028            Page: 5     Date Filed: 06/09/2021




                                      No. 20-30495


   the reasonableness of her actions—and thus the applicability of contra non
   valentem—precluded summary judgment.
          The district court sided with Sanofi, granting summary judgment
   dismissing Durden’s claims as barred by the one-year prescriptive period. Its
   analysis proceeded in two parts.
          First, the district court held that Durden’s claims were prescribed on
   the face of the pleadings. The district court calculated the date of Durden’s
   injury using the master complaint’s definition of permanent, chemotherapy-
   induced alopecia: incomplete hair regrowth six months post-chemotherapy.
   Using this definition, the district court concluded that Durden’s “injury
   manifested itself” in August 2012, six months after she completed
   chemotherapy. The district court also looked to Durden’s plaintiff-specific
   “fact sheet,” in which Durden said she began to suffer persistent alopecia in
   March 2012. Tacking six months on to that date, Durden’s injury occurred,
   at the latest, in September 2012. Because Durden did not file suit until
   November 2016, the district court concluded that Durden’s claims were
   facially prescribed regardless of whether her injury occurred in August 2012
   or September 2012.
          Second, the district court held that Durden had failed to create a
   genuine dispute on contra non valentem. That doctrine did not save Durden’s
   untimely claims because Durden did not act reasonably to discover the cause
   of her permanent hair loss. Durden had “enough notice to call for an
   inquiry” into the cause of her permanent hair loss because, among other
   reasons, her oncologist told her that, if her hair had not regrown, “it’s likely
   not going to come back.” Durden “suspected something was wrong and yet
   failed to investigate its cause,” the district court added.




                                           5
Case: 20-30495     Document: 00515894028          Page: 6   Date Filed: 06/09/2021




                                   No. 20-30495


          Given these conclusions, the district court entered judgment
   dismissing Durden’s claims as barred by the one-year prescriptive period.
   Durden timely appeals.
                                       III.
          We review the district court’s summary judgment de novo, applying
   the same legal standards as that court. See Ahders v. SEI Priv. Tr. Co., 982
   F.3d 312, 315 (5th Cir. 2020). Summary judgment shall be granted “if the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   A dispute is genuine if “the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242, 248 (1986). A fact is material if it “might affect the outcome
   of the suit.” Id. We view the evidence in the light most favorable to Durden
   and draw all reasonable inferences in her favor. See Ahders, 982 F.3d at 315.
          Under Louisiana law, “delictual actions” are subject to a liberative
   prescription of one year. La. Civ. Code Ann. art. 3492. Cases brought
   under the Louisiana Products Liability Act, like Durden’s here, are
   “delictual actions” subject to Article 3492’s one-year prescriptive period.
   See Marable v. Empire Truck Sales of La., LLC, 2016-0876 (La. App. 4 Cir.
   6/23/17); 221 So. 3d 880, 889. This period “commences to run from the day
   injury or damage is sustained.” La. Civ. Code Ann. art. 3492. The
   burden of proving prescription “is normally on the party pleading
   prescription.” Younger v. Marshall Indus., Inc., 618 So. 2d 866, 869 (La.
   1993). If “on the face of the petition it appears that prescription has run,”
   however, “the burden shifts to the plaintiff to prove” a suspension of
   prescription under Louisiana’s equitable doctrine of contra non valentem. Id.
          Durden contends the district court misapplied this burden-shifting
   rule in the summary-judgment context. We have recognized that some




                                         6
Case: 20-30495       Document: 00515894028         Page: 7    Date Filed: 06/09/2021




                                    No. 20-30495


   question lingers “as to whether this burden-shifting rule applies at a motion
   for summary judgment.” Thibodeaux, 995 F.3d at 389 (citing Trahan v. BP
   Am. Prod. Co., 2016-267 (La. App. 3 Cir. 12/7/16); 209 So. 3d 166, 170). But
   we “le[ft] the question unanswered” in Thibodeaux “because no party argued
   in the district court or here that, if the claims were facially prescribed, the
   burden remained with the defendant.” Id.
          We too will leave the question unanswered. It is true that, unlike in
   Thibodeaux, the plaintiff here, on appeal, urges us to reverse on the basis that
   the district court misapplied the burden-shifting framework governing
   prescription at the summary-judgment stage. But here, as in Thibodeaux, the
   argument simply was not preserved: In the district court, Durden made no
   argument that on summary judgment the burden remains with the defendant,
   even when the plaintiff’s petition is prescribed on its face. In fact, Durden
   endorsed Sanofi’s view of how the burden-shifting framework operates at
   summary judgment. So we decline to consider the burden-shifting argument
   raised for the first time on appeal. See Estate of Duncan v. Comm’r, 890 F.3d
   192, 202 (5th Cir. 2018) (“This court will not consider arguments first raised
   on appeal[.]”).
          Having laid out the applicable law of prescription, we turn to consider
   Durden’s arguments that the district court erred in holding that the one-year
   prescriptive period barred her claims.
                                        IV.
          In addressing whether Durden timely filed her lawsuit against Sanofi,
   we proceed in two steps. First, we ask whether Durden’s claims are facially
   prescribed. We conclude they are. Second, we ask whether contra non
   valentem suspends prescription and saves Durden’s otherwise untimely
   claims. We conclude it does not.




                                            7
Case: 20-30495      Document: 00515894028          Page: 8   Date Filed: 06/09/2021




                                    No. 20-30495


                                        A.
          The one-year prescriptive period began to run when Durden
   “sustained” “injury or damage.” La. Civ. Code Ann. art. 3492.
   Thibodeaux controls our analysis of what constitutes the “injury or damage”
   and when that “injury or damage” was “sustained.” See 995 F.3d at 390.
   We there defined the “injury or damage” in accord with the master
   complaint’s definition of permanent, chemotherapy-induced alopecia: “an
   absence of or incomplete hair regrowth six months beyond the completion of
   chemotherapy.” Id. After so defining the “injury or damage,” we held that,
   “[a]s a matter of law, the injury of ‘an absence of or incomplete hair regrowth
   six months beyond the completion of chemotherapy’ is sustained when, six
   months after the completion of chemotherapy, a person has an absence of or
   incomplete hair regrowth.” Id.
          As relevant here, Durden completed chemotherapy treatment in
   February 2012.     By August 2012, six months after the completion of
   chemotherapy, Durden “knew [her] hair loss had persisted for that length of
   time.” Id. Under Thibodeaux, Durden “sustained” the “injury or damage,”
   La. Civ. Code Ann. art. 3492, that started the running of the one-year
   prescriptive period in August 2012, when her hair had not fully regrown. See
   id. Because Durden filed this lawsuit in November 2016, more than four
   years after she was injured, her claims are prescribed on the face of her
   pleadings.
          Having concluded that Durden’s claims are facially prescribed, we
   must next decide whether contra non valentem suspends the prescriptive
   period and saves Durden’s otherwise time-barred claims.
                                         B.
          Contra non valentem is a court-created “exception to prescription”
   that “mitigate[s] the occasional harshness” of prescriptive periods. Prevo v.




                                         8
Case: 20-30495      Document: 00515894028            Page: 9     Date Filed: 06/09/2021




                                      No. 20-30495


   State ex rel. Dep’t of Pub. Safety & Corrs. Div. of Prob. & Parole, 2015-0823 (La.
   11/20/15); 187 So. 3d 395, 398 (per curiam) (citing Carter v. Haygood, 2004-
   0646 (La. 1/19/05); 892 So. 2d 1261). The doctrine “is based on the
   equitable notion that no one is required to exercise a right when it is
   impossible for him or her to do so.” Id. (citing Harvey v. Dixie Graphics, Inc.,
   593 So. 2d 351, 354 (La. 1992)). But it “only applies in ‘exceptional
   circumstances.’” Renfroe v. State ex rel. Dep’t of Transp. & Dev., 2001-1646
   (La. 2/26/02); 809 So. 2d 947, 953 (quoting La. Civ. Code Ann. art.
   3467 Official Revision Comment (d)). The Supreme Court of Louisiana has
   recognized four such circumstances:
          (1) where there was some legal cause which prevented the
          courts or their officers from taking cognizance of or acting on
          the plaintiff’s action; (2) where there was some condition
          coupled with the contract or connected with the proceedings
          which prevented the creditor from suing or acting; (3) where
          the debtor himself has done some act effectually to prevent the
          creditor from availing himself of his cause of action; or (4) where
          the cause of action is neither known nor reasonably knowable by the
          plaintiff even though the plaintiff’s ignorance is not induced by the
          defendant.
   Id. (emphasis added). Durden contends the fourth category of contra non
   valentem saves her otherwise untimely claims.
          The fourth category is often called the “discovery rule.” See Marin v.
   Exxon Mobil Corp., 2009-2368 (La. 10/19/10); 48 So. 3d 234, 245. It will not
   suspend prescription past the point when the plaintiff has constructive
   notice, Cartwright v. Chrysler Corp., 232 So. 2d 285, 287 (La. 1970), which
   has been defined as “whatever notice is enough to excite attention and put
   the injured party on guard and call for inquiry,” Campo v. Correa, 2001-2707
   (La. 6/21/02); 828 So. 2d 502, 510–11. “That means prescription runs ‘from
   the time there is notice enough to call for inquiry about a claim, not from the




                                           9
Case: 20-30495     Document: 00515894028           Page: 10   Date Filed: 06/09/2021




                                    No. 20-30495


   time when the inquiry reveals facts or evidence sufficient to prove the
   claim.’” Thibodeaux, 995 F.3d at 391 (quoting Terrel v. Perkins, 96-2629 (La.
   App. 1 Cir. 11/7/97); 704 So. 2d 35, 39).
          We established in Thibodeaux how the fourth category of contra non
   valentem applies in precisely the circumstances presented here. Id. at 390–
   95. The fourth category of contra non valentem, we explained, would suspend
   the prescriptive period “until the point when a prospective plaintiff through
   the exercise of reasonable diligence should have ‘considered [Taxotere] as a
   potential root cause of’ her injury.” Id. at 392–93 (alteration in original)
   (quoting Oil Ins. Ltd. v. Dow Chem. Co., 2007-0418 (La. App. 1 Cir. 11/2/07);
   977 So. 2d 18, 23). To determine when a plaintiff should have considered
   Taxotere as “a potential root cause,” we looked to “key information”
   contained in the master complaint—the same complaint Durden adopted
   here. Id. at 393–94. That information included:

          •      In 2006, women who claimed they experienced
                 permanent hair loss caused by Taxotere formed an
                 online support group called “Taxotears.”
          •      In late 2006, Dr. Scot Sedlacek, an oncologist,
                 presented a study entitled, “Persistent significant
                 alopecia (PSA) from adjuvant docetaxel after
                 doxorubicin/cyclophosphamide (AC) chemotherapy in
                 women with breast cancer.” According to the study,
                 6.3% of patients who received docetaxel experienced
                 persistent significant alopecia, while none of the women
                 in the groups without docetaxel did.
          •      In 2010, a Canadian newspaper published an online
                 article entitled, “Women who took chemo drug say they
                 weren’t warned of permanent hair loss.”
          •      Just two days later, in 2010, CBS News published an
                 online article entitled, “Sanofi’s Latest Challenge:
                 Women Who Say Its Chemotherapy Left Them




                                         10
Case: 20-30495     Document: 00515894028           Page: 11   Date Filed: 06/09/2021




                                    No. 20-30495


                 Permanently Bald,” which cited other studies that
                 noted permanent hair loss after taking Taxotere and
                 referenced the “Taxotears” group.
          •      Later in 2010, dermatologist Ben Talon and others
                 published   an     article  entitled,  “Permanent
                 chemotherapy-induced alopecia: Case report and
                 review of the literature,” which links docetaxel to
                 permanent, chemotherapy-induced alopecia.
          •      In 2009, 2011, and 2012, articles published in the British
                 Journal of Dermatology, the American Journal of
                 Dermatopathology, and the Annals of Oncology,
                 respectively, linked permanent hair loss among breast-
                 cancer patients to docetaxel chemotherapy.

          Based on this “key information,” we found “that Taxotere as a
   possible cause of the persistent hair loss was not an obscure possibility.” Id.
   at 393–94. Rather, “diligence required that Taxotere be explored as a
   possible explanation” for each plaintiff’s persistent hair loss. Id. at 394.
   Because the plaintiffs had “made no inquiry” into Taxotere as a “possible
   explanation” for their persistent hair loss, they had “not act[ed] reasonably
   in light of their injuries,” and contra non valentem’s fourth category did not
   suspend prescription. Id.
          It is obvious that Thibodeaux does not bode well for Durden’s appeal.
   Applying that decision, we must conclude that Durden failed to raise a
   genuine dispute as to the fourth category of contra non valentem. Like the
   plaintiffs in Thibodeaux, Durden never “explored” Taxotere “as a possible
   explanation” for her persistent hair loss. Id. She “needed to investigate
   Taxotere as a potential cause,” id. at 393, but failed altogether to do so. Had
   she conducted a reasonable inquiry, she would “have uncovered at least
   some information that linked Taxotere to persistent alopecia.” Id. at 394.
   She had enough notice “to excite [her] attention” and “call for inquiry,”




                                         11
Case: 20-30495         Document: 00515894028                Page: 12       Date Filed: 06/09/2021




                                            No. 20-30495


   Campo, 828 So. 2d at 510–11, as early as April or May 2012, when her
   oncologist told her that, since her hair had not regrown, “it’s likely not going
   to come back.” 1 Further, any argument that the facts supporting her cause
   of action were not reasonably knowable is foreclosed by Thibodeaux, where
   we held that the very same causes of action were reasonably knowable by
   October 2015. 2 Id. at 393–95.
           For her part, Durden acknowledges Thibodeaux but attempts to
   minimize its application. We note that Thibodeaux was decided after the close
   of briefing. To that end, Sanofi filed a Federal Rule of Appellate Procedure
   28(j) letter directing our attention to the decision, and Durden filed a
   response. In her response, Durden offers four reasons why, in her view, this
   case differs from that one. None persuades.
           First, Durden contends that this case is different because “four
   doctors said [her hair] would grow back,” but this contention finds no
   support in the record. There is no evidence that any doctor told Durden that
   her hair would fully regrow after the six-month-post-chemotherapy injury


           1
               During her deposition, Durden testified that, around January 2014, her
   dermatologist told her that her hair loss was “probably” going to be “permanent.”
   Towards the end of the deposition, however, Durden changed that testimony in response
   to her attorney’s suggestion that it might have been “an error.” Durden then testified that,
   until 2016, no one had told her that her hair loss was permanent. This changed testimony
   does not necessarily conflict with the testimony of Durden’s oncologist, who did not testify
   to telling Durden, definitively, that her hair loss was permanent. Rather, the oncologist
   testified to telling Durden (in April or May 2012) that her hair was “likely not going to
   come back.”
           2
              The three lawsuits discussed in Thibodeaux were filed on October 14, 2016,
   October 26, 2016, and December 14, 2016, respectively. See 995 F.3d at 389 n.2. We said
   the causes of action in those lawsuits were “‘reasonably knowable in excess of one year
   prior to [their] filing’ suit.” Id. at 395 (alteration in original) (quoting Fontenot v. ABC Ins.
   Co., 95-1707 (La. 6/7/96); 674 So. 2d 960, 965). So we have necessarily noted that the link
   between Taxotere and persistent alopecia was reasonably knowable by October 14, 2015,
   one year prior to the filing of the earliest-filed lawsuit. See id.




                                                  12
Case: 20-30495     Document: 00515894028           Page: 13    Date Filed: 06/09/2021




                                    No. 20-30495


   mark. The only evidence to which Durden has directed our attention that is
   even remotely supportive of the assertion is Durden’s deposition testimony
   that “[t]hey always say it’s going to be temporary,” and “[t]hey never told
   me anything about this was going to be permanent.” It is not clear who
   “they” are or when “they” made the statements Durden describes.
   Regardless, this vague testimony does not come close to establishing that four
   doctors told Durden her hair would grow back, and it does not distance this
   case from Thibodeaux.
          Second, Durden contends this case is different because her “doctors”
   “misdiagnosed her with conditions like ‘female pattern hair loss.’” It is true
   that one of Durden’s doctors—a dermatologist—diagnosed Durden with
   “alopecia . . . and scarring alopecia[,] likely the component of female pattern
   hair loss,” but it is not clear why that diagnosis makes a relevant difference.
   There is no evidence that any doctor told Durden that her persistent hair loss
   was singularly attributable to “female pattern hair loss” to the exclusion of
   other potential causes. To the contrary, the record reflects that Durden and
   her oncologist discussed (in April or May 2012) chemotherapy as the reason
   Durden’s hair had not regrown. What is more, there is no evidence that
   Durden herself reasonably believed that her persistent hair loss was caused
   by “female pattern hair loss.” Durden failed to consider Taxotere as a
   potential cause of her persistent hair loss because she engaged in no
   reasonable inquiry to determine Taxotere’s effects on the persistent loss of
   her hair.
          Third, Durden contends this case is different because the hair on the
   sides of her head regrew over the years. But two of the Thibodeaux plaintiffs
   also experienced partial hair regrowth. See 995 F.3d at 387–88. The partial
   regrowth of their hair did not relieve them of the obligation to engage in a
   “reasonable inquiry into the cause of [their] persistent hair loss.” Id. at 393.
   So too here. Durden knew that after her chemotherapy treatment, her hair



                                          13
Case: 20-30495        Document: 00515894028              Page: 14       Date Filed: 06/09/2021




                                         No. 20-30495


   was not regrowing, and therefore “had an obligation to further investigate
   the facts in order to pursue [her] claim before the one-year prescriptive
   period elapsed.” Rozas v. Dep’t of Health & Hum. Res., 522 So. 2d 1195, 1197
   (La. Ct. App. 1988). She failed to do so.
           Finally, Durden contends that “[s]he did a lot of research” indicating
   that her “hair was going to come back.” To be sure, Durden testified that
   she “did” “a lot of” unspecified “research” regarding the permanency of her
   hair loss. But the record contains no evidence that Durden “did” any
   investigation or study regarding the cause of her persistent hair loss.
   “[D]iligence required” her to “explore[]” Taxotore as a “possible
   explanation,” Thibodeaux, 995 F.3d at 394, and it is undisputed that she did
   not do so.
           In sum, Durden did not act reasonably in the light of her injuries, and
   the fourth category of contra non valentem does not save her claims. 3
                                               V.
           In this opinion, we have held that the district court did not err in
   granting summary judgment dismissing Durden’s claims as barred by
   Louisiana’s one-year prescriptive period for delictual actions. The district
   court correctly concluded that Durden’s claims were prescribed on the face




           3
             Durden also contends that she is entitled to suspension of the prescriptive period
   under the third category of contra non valentem. That category applies “where the
   [defendant] himself has done some act effectually to prevent the [plaintiff] from availing
   himself of his cause of action.” Renfroe, 809 So. 2d at 953. Sanofi’s alleged attempts to
   conceal the link between Taxotere and permanent hair loss did not prevent Durden from
   availing herself of her causes of action; a reasonable inquiry would have uncovered all of
   the information Durden needed. See Thibodeaux, 995 F.3d at 395 (reasoning that the third
   category of contra non valentem was “inapplicable” because “a reasonable inquiry would
   have led to the information needed”).




                                               14
Case: 20-30495      Document: 00515894028           Page: 15   Date Filed: 06/09/2021




                                     No. 20-30495


   of the pleadings and that contra non valentem did not save them. Accordingly,
   the judgment of the district court is, in all respects,
                                                                  AFFIRMED.




                                           15